[60]   The majority opinion holds that a signer of a petition presented to a city or municipality requesting the adoption of an ordinance annexing additional acreage to the city proper has a right to withdraw his name from such petition "after the filing of such a petition, properly certified by the assessor, or within the 10-day period which must elapse after the notice is given of the filing of such a petition and before the adoption of any ordinance, or before a hearing is held if one is requested; but * * * that after all of these delays have elapsed and these steps have been taken, and the city council in its discretion acts upon the petition, as was done in this case, by the passing of the ordinance on first and second readings, the right of the signers to have their names withdrawn expires, in the absence of any showing that their signatures were obtained fraudulently or in bad faith."
[61]   This holding is based on the theory that at that stage of the proceeding the municipality has been vested withjurisdiction, and any sanction of the withdrawal of signatures after that time would "deprive the city council ofjurisdiction and necessitate that the proponents of annexation seek additional signatures to take the place of those withdrawn" and institute the entire proceedings anew, thus hindering and interfering with the procedure of annexation "after the governing body is vested with jurisdiction to act in regard to the petition." (Italics mine.)
[62]   It is difficult for me to follow this reasoning. The author of the majority opinion overlooks the fact that although the legislature in its wisdom has seen fit to authorize cities and municipalities to enlarge or contract their boundaries, this may be done only in the manner set out in the legislative grant and that, being creatures of the legislature with only such power and authority as that body specifically delegates to them, the city or municipality is powerless to expand the boundaries when the procedure is deviated from.
[63]   In its act the legislature, in clear and unambiguous language, sets out the procedure that must be followed for annexing or contracting boundaries of cities and municipalities. We find that this authority cannot be exerted unless the governing officials have been presented with a petition signed by the requisite number of resident property owners owning the requisite value of the property in the area affected (25% in each instance); that this valuation must be certified by the assessor; that notice of the intended change be published; and that those interested be permitted to appear and protest. After this procedure has been followed, and only then, are municipalities authorized to adopt the ordinance that enlarges or contracts the territory.
[64]   The majority opinion seems to put stress on the fact that the city, preparatory to adopting the ordinance in this case, had passed it on first and second readings. But this is a mere formality of a procedural nature. These first and second readings are only steps towards the final adoption of the ordinance and no more give the ordinance validity than do the first and second readings of acts before the legislature make them laws. It is the final reading and adoption that gives the ordinance its life and validity. And since it appears that before this ordinance was actually adopted a sufficient number of the original signers of the petition had withdrawn their names to reduce the requisite number of property owners and assessed valuation below the required 25%, the city lacked the authority to adopt the ordinance.
[65]   For these reasons, I respectfully dissent.